Case: 21-1597     Document: 29           Page: 1       Filed: 10/13/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                  ANDREW U.D. STRAW,
                    Plaintiff-Appellant

                                   v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2021-1597
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-01145-DAT, Judge David A. Tapp.

            -------------------------------------------------

                  ANDREW U.D. STRAW,
                    Plaintiff-Appellant

                                   v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2021-1598
                   ______________________
Case: 21-1597    Document: 29     Page: 2    Filed: 10/13/2021




 2                                               STRAW   v. US



     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-01154-DAT, Judge David A. Tapp.
                  ______________________

                 Decided: October 13, 2021
                  ______________________

     ANDREW U.D. STRAW, Washington, DC, pro se.

     ANDREW JAMES HUNTER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by BRIAN M. BOYNTON, TARA K. HOGAN, ROBERT
 EDWARD KIRSCHMAN, JR.
                  ______________________

     Before LOURIE, DYK, and O’MALLEY, Circuit Judges.
 PER CURIAM.
     Andrew U.D. Straw appeals two decisions of the United
 States Court of Federal Claims (“Claims Court”). We af-
 firm both decisions.
                        BACKGROUND
      Mr. Straw was formerly an attorney licensed to prac-
 tice in Indiana. He filed four lawsuits in federal court be-
 tween 2014 and 2016. All four cases were ultimately
 dismissed by district courts that uniformly characterized
 Mr. Straw’s suits as “utterly frivolous,” “wholly insubstan-
 tial,” and as potentially presenting “sanctionable conduct.”
 1598-S.A. 20–21. 1




     1   All Appendix citations are to the appendices at-
 tached to the government’s briefs in these appeals and are
 identified by their corresponding appeal numbers.
Case: 21-1597     Document: 29      Page: 3    Filed: 10/13/2021




 STRAW   v. US                                                3



      On February 14, 2017, the Indiana Supreme Court sus-
 pended Mr. Straw’s law license, citing Indiana Rule of Pro-
 fessional Conduct 3.1, which “prohibits bringing a
 proceeding or asserting an issue therein unless there is a
 basis in law and fact for doing so that is not frivolous.”
 1598-S.A. 21. As a result of the Indiana suspension, four
 federal judicial districts reciprocally suspended Mr.
 Straw’s admission to practice before the courts in those dis-
 tricts. 2
      On August 9, 2017, Mr. Straw filed a Claims Court suit
 that sought, in relevant part, $3 million in damages for al-
 leged Fifth Amendment takings of three “federal law li-
 censes,” appearing to refer to three of the four reciprocal
 district court suspensions. Straw v. United States, Case
 No. 17–1082C, 2017 WL 6045984, at *1 (Fed. Cl. Dec. 6,
 2017). In that case, the Claims Court dismissed Mr.
 Straw’s takings claims because it lacked jurisdiction to re-
 view judicial takings that required it to “scrutinize the de-
 cisions of other tribunals for the same plaintiff given the
 same set of facts.” Id. at *8. Mr. Straw did not appeal that
 decision.
    In September 2020, Mr. Straw filed two additional
 complaints in the Claims Court, again alleging Fifth
 Amendment takings. Those cases are described below.
    In Appeal No. 21-1597, Mr. Straw appeals a Claims
 Court decision dismissing his complaint for lack of subject
 matter jurisdiction. The underlying complaint sought
 $3 million for four alleged judicial takings of his “federal
 law license,” citing the four reciprocal district court suspen-
 sions of his admission to practice.



     2   Mr. Straw was previously admitted in the North-
 ern District of Illinois, the Northern and Southern Districts
 of Indiana, and the Western District of Wisconsin.
Case: 21-1597     Document: 29     Page: 4    Filed: 10/13/2021




 4                                                 STRAW   v. US



     The Claims Court dismissed Mr. Straw’s complaint,
 holding that he failed to establish that it had jurisdiction
 to review the alleged taking. The court’s order noted that
 while Mr. Straw “slyly attempt[ed] to characterize his
 claim for relief as a taking, rather than collateral review of
 another court’s decision,” the Claims Court lacked jurisdic-
 tion to grant relief that required it to review the actions of
 other federal courts. Order Granting Mot. to Dismiss,
 Straw v. United States, No. 20-1145, ECF No. 18, (Fed. Cl.
 Jan. 12, 2021).
     In Appeal No. 21-1598, Mr. Straw challenges a Claims
 Court decision dismissing a separate complaint for lack of
 subject matter jurisdiction. This complaint sought approx-
 imately $1.6 million for a federal district court “scheme”
 that led to the Indiana Supreme Court’s suspension of his
 law license. Mr. Straw alleges that four district courts col-
 luded to revoke his law license by uniformly referring to his
 lawsuits as “frivolous” in dismissal orders.
     While Mr. Straw again characterized his injuries as ju-
 dicial takings, the Claims Court dismissed his lawsuit on
 jurisdictional grounds, reasoning that it could not review
 “the propriety of other courts’ actions.” 1598-S.A. 26. Mr.
 Straw appeals both decisions to this court.
                         DISCUSSION
     On appeal, Mr. Straw asks this court to reverse the
 Claims Court’s dismissals for lack of subject matter juris-
 diction. Mr. Straw further seeks review of an Anti-Filing
 Order entered in a separate case. We affirmed the validity
 of the Anti-Filing Order in a separate appeal, and thus
 need not address that issue further. See Straw v. United
 States, Case Nos. 2021-1600 & 2021-1602, 2021 WL
 3440773, at *6 (Fed. Cir. Aug. 6, 2021).
Case: 21-1597         Document: 29   Page: 5   Filed: 10/13/2021




 STRAW   v. US                                               5



                 I.      Subject Matter Jurisdiction
     We review the Claims Court’s dismissal for lack of ju-
 risdiction de novo. Sioux Honey Ass’n v. Hartford Fire Ins.
 Co., 672 F.3d 1041, 1049 (Fed. Cir. 2012). Mr. Straw held
 the burden of establishing jurisdiction. Brandt v. United
 States, 710 F.3d 1369, 1373 (Fed. Cir. 2013).
     The Tucker Act, which is the source of the Claims
 Court’s jurisdiction, limits jurisdiction only to “claims for
 money damages against the United States” and it does not
 supply an independent cause of action, a plaintiff “must
 identify a separate source of substantive law that creates
 the right to money damages.” Fisher v. United States, 402
 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc). While the Fifth
 Amendment taking of a cognizable property interest can be
 a separate source of substantive law, the Claims Court
 lacks the jurisdiction to review district court decisions, and
 therefore cannot “entertain a taking[s] claim that requires
 the court to scrutinize the actions of another tribunal.” In-
 novair Aviation Ltd. v. United States, 632 F.3d 1336, 1344
 (Fed. Cir. 2011) (internal quotation marks and citations
 omitted). Claims “based on the propriety of [a] district
 court’s decision” necessarily require the Claims Court to
 “review the merits” of the underlying district court deci-
 sions. Boise Cascade Corp. v. United States, 296 F.3d 1339,
 1345 (Fed. Cir. 2002).
     The alleged takings that Mr. Straw asserts invoke the
 propriety of district court decisions. Whether a taking oc-
 curred depends in whole or in part on whether the district
 court decisions were correct. One set of alleged takings
 contemplates reviewing the propriety of each district
 court’s decision to suspend Mr. Straw’s ability to practice
 in that federal district. The other set of alleged takings
 requires reviewing whether the dismissal orders precipi-
 tated the loss of Mr. Straw’s Indiana license by improperly
 characterizing his lawsuits as “frivolous.” The Claims
Case: 21-1597     Document: 29      Page: 6     Filed: 10/13/2021




 6                                                  STRAW   v. US



 Court does not have the jurisdiction to review these district
 court decisions, and we therefore uphold both dismissals.
           II.    Removal of the Claims Court Judge
      Mr. Straw also asks for the removal of the Claims
 Court judge overseeing these cases due to political bias and
 personal bias, evidenced by the judge’s description of Mr.
 Straw’s claims as “sly.” Mr. Straw has not satisfied the
 standards for removal. See Liteky v. United States, 510
 U.S. 540, 555 (1994) (“[J]udicial remarks during the course
 of a trial that are critical or disapproving of, or even hostile
 to, counsel, the parties, or their cases . . . support a bias or
 partiality challenge . . . if they reveal such a high degree of
 favoritism or antagonism as to make fair judgment impos-
 sible.”); see also Straw v. United States, 4 F.4th 1358, 1363
 (Fed. Cir. 2021) (“[T]he use of the term ‘sly’ is not ‘insult-
 ing,’ contrary to Mr. Straw's suggestion; it merely calls at-
 tention to the fact that Mr. Straw has sought to recast a
 tort claim as something that it manifestly is not—a case
 arising under the Takings Clause.”).
                         AFFIRMED